Citation Nr: 0408097	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran's June 2003 Department of Veterans Affairs 
(VA) Form 9 refers to entitlement to service connection for 
"dizziness" as a second issue on appeal (apparently in 
connection with Meniere's syndrome), entitlement to service 
connection for Meniere's syndrome was only recently denied in 
a rating decision in February 2004, and there is no 
indication that the veteran has filed a notice of 
disagreement with this decision.  Consequently, the Board 
does not find that entitlement to service connection for 
"dizziness" by itself or as a symptom of Meniere's disease 
has been developed for current appellate consideration. 


REMAND

The Board notes that in his VA Form 9 filed in June 2003, the 
veteran indicated that he wanted a hearing before the Board 
at his local regional office (RO).  There is no indication in 
the record that the veteran or his representative ever 
withdrew this request.  Consequently, the Board finds that it 
has no alternative but to remand this matter so that the 
veteran can be afforded a hearing before the Board at his RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the RO 
before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




